Name: Commission Regulation (EEC) No 165/86 of 27 January 1986 adopting exceptional measures for the market in pigmeat in Italy
 Type: Regulation
 Subject Matter: distributive trades;  animal product;  trade policy;  Europe
 Date Published: nan

 No L 21 / 12 Official Journal of the European Communities 28 . 1 . 86 COMMISSION REGULATION (EEC) No 165/86 of 27 January 1986 adopting exceptional measures for the market in pigmeat in Italy HAS ADOPTED THIS REGULATION : Article 1 1 . As from 27 January until 1 March 1986 applications for private storage aid in the pigmeat sector may be made to the Italian intervention agency in accordance with the provisions of Regulation (EEC) No 1092/80 and of this Regulation . Only products coming from pigs reared within a radius of 10 km around any outbreak of foot-and-mouth disease recorded after 1 November 1985 in the province of Reggio Emilia, Local Health Units 9, 1 1 and 1 2 ; in the province of Modena, Local Health Units 14, 16 and the northern part of Local Health Unit 17 delimited in the south by a line drawn from east to west from the junction of its border with that of Local Health Units 12 and 13 and in the province of Bologna, Local Health unit 26, can be subject to this aid. Storage may take place outside the restricted zone as defined above provided that the provi ­ sions of Directive 72/461 /EEC on health problems are complied with . The list of products which qualify for aid and the relevant amounts are set out in the Annex hereto. 2. If the period of storage is extended or curtailed, the amount of aid shall be adjusted accordingly. The amounts of the supplements per month and the deductions per day are set out in columns 6 and 7 of the Annex. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2759/75 of 29 October 1975 on the common organization of the market in pigmeat ('), as last amended by Regulation (EEC) No 3768/85 (2), and in particular Article 20 thereof, Whereas because of the outbreak of foot-and-mouth disease in a production region in Italy the consigning of live pigs originating in that region is temporarily prohi ­ bited from any part of the territory situated within a radius of 10 km around any outbreak of foot-and-mouth disease recorded after 1 November 1985 ; whereas these restrictions also apply in trade in live animals and meat with the other Member States pursuant to Commission Decision 85/632/EEC of 18 December 1985 on certain protective measures against foot-and-mouth disease in Italy (3), as amended by Decision 86/7/EEC (4) ; Whereas pigmeat may be consigned for storage outside that region on condition that the provisions of Council Directive 72/461 /EEC of 12 December 1972 on health problems affecting intra-Community trade in fresh meat (*), as last amended by Directive 85/322/EEC (6), are complied with ; Whereas, in order to take account of the limitations to free circulation resulting from the situation , exceptional measures to support the market in that specific region must be taken ; Whereas it is therefore appropriate to fix private storage aid for certain sensitive products in accordance with detailed implementing rules for the granting of private storage aid in the pigmeat sector adopted by Commission Regulation (EEC) No 1092/80 Q, as last amended by Commission Regulation (EEC) No 201 /85 (8) ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Pigmeat, Article 2 The minimum quantities per contract and per product shall be 2 tonnes. Article 3 The security shall be 20 % of the amounts of aid set out in the Annex. (&gt;) OJ No L 282, 1 . 11 . 1975, p. 1 . (2) OJ No L 362, 31 . 12. 1985, p. 8 . H OJ No L 379, 31 . 12. 1985. Article 4 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 27 January 1986 . (4) See page 20 of this Official Journal . j5) OJ No L 302, 31 . 12 . 1972, p. 24. (6) OJ No L 168 , 28 . 6 . 1985, p. 41 . O OJ No L 114, 3 . 5 . 1980 , p. 22. (8) OJ No L 23 , 26 . 1 . 1985, p. 19 . 28 . 1 . 86 Official Journal of the European Communities No L 21 / 13 This Regulation shall be binding in its entirety and directly applicable in all Member States . * Done at Brussels, 27 January 1986 . For the Commission Frans ANDRIESSEN Vice-President ANNEX (ECU/tonne) CCT heading No Products in respect of which aid is granted Amount of the aid for a storage period of Supplement or deduction 5 months 6 months 7 months per month per day 1 2 3 4 5 6 7 ex 02.01 A III a) 1 Whole carcases or half carcases without the head, flare fat, kidneys, forefeet, tail, diaphragm and spinal cord, fresh or chilled (') 292 323 354 31 1,03 ex 02.01 A III a) 2 Legs, fresh or chilled 349 384 419 35 1,17 ex 02.01 A III a) 3 Fore-ends or shoulders, fresh or chilled 349 384 419 35 1,17 ex 02.01 A III a) 4 Loins, with or without collar, collars, fresh or chil ­ led o 349 384 419 35 1,17 ex 02.01 A III a) 5 Bellies, whole or trimmed by rectangular cut, fresh or chilled 190 217 244 27 0,90 ex 02.01 A III a) 6 aa) Legs, fore-ends, shoulders, loins with or without collar or collars, boned, fresh or chilled (3) 349 384 419 35 1,17 ex 02.06 B I b) 1 Hams, dried or smoked  370 422 52 1,73 (') The aid for products falling within subheading ex 02.01 A III a) 1 can also be granted for half carcases presented as Wiltshire sides , i.e. without the head, feet, tail, flare fat, kidneys, tenderloin, bone blade, sternum, vertebral column, pelvic bone and diaphragm. (2) Loins falling within subheading ex 02.01 A III a) 4 may be with or without rind, the adherent layer of fat, however, not exceeding 25 mm in depth . (3) Loins and collars falling within subheading ex 02.01 A III a) 6 aa) may be with or without rind, the adherent layer of fat, however, not exceeding 25 mm in depth . The minimum quantity of 5 tonnes refers to all products .